UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	The George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	October 31, 2012 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 10/31/12 (Unaudited) COMMON STOCKS (56.9%) (a) Shares Value Banking (5.1%) Bank of New York Mellon Corp. (The) 195,200 $4,823,392 BB&T Corp. 56,300 1,629,885 Capital One Financial Corp. 108,700 6,540,479 Comerica, Inc. 70,900 2,113,529 Fifth Third Bancorp 75,700 1,099,921 JPMorgan Chase & Co. 462,300 19,268,664 PNC Financial Services Group, Inc. 40,400 2,350,876 State Street Corp. 180,200 8,031,514 U.S. Bancorp 129,700 4,307,337 Wells Fargo & Co. 342,800 11,548,931 Basic materials (1.5%) Alcoa, Inc. 213,900 1,833,123 Dow Chemical Co. (The) 61,048 1,788,706 E.I. du Pont de Nemours & Co. 121,800 5,422,535 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 53,200 2,068,416 Nucor Corp. 59,300 2,379,709 PPG Industries, Inc. 23,800 2,786,504 Rio Tinto PLC ADR (United Kingdom) 23,100 1,154,538 Weyerhaeuser Co. (R) 35,072 971,144 Capital goods (2.4%) Cummins, Inc. 25,900 2,423,722 Eaton Corp. 98,000 4,627,560 Emerson Electric Co. 41,800 2,024,374 Illinois Tool Works, Inc. 60,500 3,710,465 Ingersoll-Rand PLC 29,000 1,363,870 Lockheed Martin Corp. 19,300 1,807,831 Northrop Grumman Corp. 75,600 5,192,964 Parker Hannifin Corp. 40,400 3,177,864 Raytheon Co. 60,800 3,438,848 Staples, Inc. 75,400 868,231 Communication services (3.2%) AT&T, Inc. 292,582 10,120,410 Comcast Corp. Class A 251,200 9,422,512 DIRECTV (NON) 16,300 833,093 Juniper Networks, Inc. (NON) 38,400 636,288 Time Warner Cable, Inc. 34,500 3,419,295 Verizon Communications, Inc. 198,800 8,874,432 Vodafone Group PLC ADR (United Kingdom) 198,300 5,397,726 Conglomerates (1.7%) 3M Co. 19,800 1,734,480 General Electric Co. 665,100 14,007,006 Tyco International, Ltd. 165,900 4,457,733 Consumer cyclicals (5.8%) ADT Corp. (The) (NON) 54,050 2,243,616 Bed Bath & Beyond, Inc. (NON) 70,500 4,066,440 Carnival Corp. 53,500 2,026,580 Ford Motor Co. 201,400 2,247,624 Hasbro, Inc. 52,600 1,893,074 Home Depot, Inc. (The) 55,100 3,382,038 J.C. Penney Co., Inc. 84,400 2,026,444 Johnson Controls, Inc. 161,100 4,148,325 Kimberly-Clark Corp. 31,700 2,645,365 Macy's, Inc. 113,800 4,332,366 Marriott International, Inc. Class A 51,220 1,868,506 News Corp. Class A 164,800 3,942,016 Omnicom Group, Inc. 16,200 776,142 Owens Corning, Inc. (NON) 63,900 2,146,401 Stanley Black & Decker, Inc. 15,500 1,074,150 Target Corp. 121,100 7,720,125 Time Warner, Inc. 235,700 10,241,164 TJX Cos., Inc. (The) 40,300 1,677,689 Viacom, Inc. Class B 92,000 4,716,840 Wal-Mart Stores, Inc. 25,200 1,890,504 Walt Disney Co. (The) 98,700 4,843,209 Consumer finance (0.3%) American Express Co. 50,300 2,815,291 Consumer staples (4.7%) Avon Products, Inc. 167,800 2,599,222 Coca-Cola Co. (The) 52,600 1,955,668 Coca-Cola Enterprises, Inc. 168,300 5,291,352 Colgate-Palmolive Co. 18,000 1,889,280 CVS Caremark Corp. 146,300 6,788,320 General Mills, Inc. 70,700 2,833,656 Kellogg Co. 34,300 1,794,576 Lorillard, Inc. 28,200 3,271,482 McDonald's Corp. 42,000 3,645,600 Newell Rubbermaid, Inc. 100,400 2,072,256 PepsiCo, Inc. 23,900 1,654,836 Philip Morris International, Inc. 143,200 12,681,791 Procter & Gamble Co. (The) 108,300 7,498,692 Walgreen Co. 76,800 2,705,664 Energy (8.0%) Anadarko Petroleum Corp. 44,300 3,048,283 Chevron Corp. 79,300 8,739,653 ConocoPhillips 80,500 4,656,925 Devon Energy Corp. 26,500 1,542,565 Exxon Mobil Corp. 295,200 26,913,384 Halliburton Co. 131,500 4,246,135 Hess Corp. 53,800 2,811,588 Marathon Oil Corp. 133,000 3,997,980 National Oilwell Varco, Inc. 14,700 1,083,390 Noble Corp. 70,800 2,671,992 Occidental Petroleum Corp. 71,100 5,614,056 Phillips 66 24,100 1,136,556 Royal Dutch Shell PLC ADR (United Kingdom) 196,315 13,443,650 Schlumberger, Ltd. 77,795 5,409,086 Southwestern Energy Co. (NON) 82,200 2,852,340 Suncor Energy, Inc. (Canada) 83,000 2,790,460 Total SA ADR (France) 90,200 4,546,080 Valero Energy Corp. 37,300 1,085,430 Financials (3.6%) Aflac, Inc. 129,700 6,456,466 Citigroup, Inc. 319,050 11,929,280 Goldman Sachs Group, Inc. (The) 58,810 7,197,756 MetLife, Inc. 138,900 4,929,561 Progressive Corp. (The) 57,700 1,286,710 Prudential Financial, Inc. 201,000 11,467,050 Health care (9.4%) Baxter International, Inc. 111,400 6,976,982 Bristol-Myers Squibb Co. 72,500 2,410,625 CareFusion Corp. (NON) 87,500 2,324,000 CIGNA Corp. 107,300 5,472,300 Covidien PLC 93,812 5,154,969 Eli Lilly & Co. 58,000 2,820,540 Johnson & Johnson 290,500 20,573,210 Medtronic, Inc. 82,400 3,426,192 Merck & Co., Inc. 254,600 11,617,398 Novartis AG ADR (Switzerland) 64,000 3,869,440 Pfizer, Inc. 651,458 16,201,759 Shire PLC ADR (United Kingdom) 16,700 1,409,313 St. Jude Medical, Inc. 130,700 5,000,582 Stryker Corp. 75,000 3,945,000 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 81,700 3,302,314 Thermo Fisher Scientific, Inc. 141,500 8,639,990 UnitedHealth Group, Inc. 110,400 6,182,400 Zimmer Holdings, Inc. 50,400 3,236,184 Insurance (2.2%) Allstate Corp. (The) 57,800 2,310,844 Chubb Corp. (The) 73,000 5,619,540 Fidelity National Financial, Inc. Class A 98,300 2,104,603 Marsh & McLennan Cos., Inc. 182,300 6,203,669 RenaissanceRe Holdings, Ltd. 9,800 797,328 Sun Life Financial, Inc. (Canada) 63,900 1,584,720 Travelers Cos., Inc. (The) 116,000 8,229,040 Investment banking/Brokerage (0.5%) Blackstone Group LP (The) 76,300 1,171,968 Charles Schwab Corp. (The) 280,800 3,813,264 Morgan Stanley 74,940 1,302,457 Real estate (0.3%) Equity Residential Trust (R) 21,448 1,231,330 Prologis, Inc. (R) 32,781 1,124,060 Simon Property Group, Inc. (R) 8,362 1,272,780 Technology (5.0%) Apple, Inc. 3,900 2,320,890 Autodesk, Inc. (NON) 48,700 1,550,608 Cisco Systems, Inc. 397,200 6,808,008 EMC Corp. (NON) 234,400 5,724,048 Hewlett-Packard Co. 82,800 1,146,780 Honeywell International, Inc. 178,000 10,900,719 IBM Corp. 21,600 4,201,848 Intel Corp. 121,700 2,631,763 KLA-Tencor Corp. 16,400 762,928 L-3 Communications Holdings, Inc. 57,000 4,206,600 Microsoft Corp. 254,300 7,256,451 NetApp, Inc. (NON) 44,100 1,186,290 Oracle Corp. 81,400 2,527,470 Qualcomm, Inc. 51,000 2,987,325 SanDisk Corp. (NON) 25,600 1,069,056 Texas Instruments, Inc. 142,200 3,994,398 Yahoo!, Inc. (NON) 52,900 889,249 Transportation (0.4%) FedEx Corp. 34,400 3,164,456 United Parcel Service, Inc. Class B 24,500 1,794,625 Utilities and power (2.8%) AES Corp. (The) (NON) 134,100 1,401,345 Ameren Corp. 118,700 3,902,856 American Electric Power Co., Inc. 89,200 3,964,048 Calpine Corp. (NON) 96,300 1,694,880 Dominion Resources, Inc. 32,400 1,710,072 Duke Energy Corp. 38,133 2,504,957 Edison International 100,400 4,712,776 Entergy Corp. 81,000 5,878,980 Exelon Corp. 20,400 729,912 NextEra Energy, Inc. 39,600 2,774,376 PG&E Corp. 111,350 4,734,602 Total common stocks (cost $606,343,675) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $6,000,000 $6,356,250 3s, TBA, November 1, 2042 10,000,000 10,650,781 U.S. Government Agency Mortgage Obligations (10.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 7,214 8,065 4s, July 1, 2042 9,881,684 10,560,277 3s, TBA, November 1, 2042 3,000,000 3,142,266 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 5,949,893 6,544,030 5s, with due dates from August 1, 2033 to January 1, 2039 2,700,623 2,954,662 4 1/2s, August 1, 2041 (FWC) 7,935,761 8,579,612 4 1/2s, TBA, November 1, 2042 33,000,000 35,601,327 3s, TBA, February 1, 2043 18,000,000 18,762,890 3s, TBA, November 1, 2042 32,500,000 34,117,382 Total U.S. government and agency mortgage obligations (cost $136,718,301) U.S. TREASURY OBLIGATIONS (8.5%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, February 29, 2016 $14,970,000 $16,050,452 2 3/8s, August 31, 2014 4,750,000 4,930,290 1 1/4s, April 15, 2014 21,300,000 21,606,117 0 1/4s, August 31, 2014 60,300,000 60,261,921 Total U.S. treasury Obligations (cost $102,817,346) CORPORATE BONDS AND NOTES (15.9%) (a) Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $245,000 $250,812 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 275,000 351,683 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 400,000 477,512 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 290,000 367,564 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 380,000 466,634 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 395,000 426,890 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 470,000 510,176 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 335,000 354,493 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 237,905 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 110,000 114,136 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,171,892 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,018,000 1,397,530 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 15,342 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 287,386 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 216,962 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 285,000 294,357 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 433,764 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 570,000 684,131 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 167,000 181,490 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 168,000 182,169 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 526,693 Sealed Air Corp. sr. notes 7 7/8s, 2017 585,000 623,025 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 17,000 20,470 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 235,903 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 218,301 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 550,000 729,019 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 735,000 832,960 Capital goods (0.2%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 999,752 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,356,352 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 284,531 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 134,568 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 258,788 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 135,000 145,362 Communication services (1.5%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 264,129 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 290,949 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 (R) 555,000 596,093 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 705,000 856,668 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,598,649 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,380,000 1,881,505 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 715,000 752,301 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 305,000 312,608 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 312,561 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 203,746 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 811,333 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 305,944 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 316,089 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 94,948 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 498,012 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 295,000 353,278 Qwest Corp. notes 6 3/4s, 2021 462,000 546,813 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 144,519 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,263,925 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 610,000 881,984 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 300,000 318,194 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 845,000 912,600 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 888,075 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 473,842 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 210,000 215,784 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 153,984 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 1,050,802 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,355,870 Consumer cyclicals (1.0%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 279,000 300,016 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 391,000 406,799 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 475,000 551,113 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 730,000 1,024,968 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 464,938 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 443,128 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 980,942 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 546,545 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 242,500 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 1,245,000 1,325,943 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 403,235 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 290,000 346,477 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 79,083 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 110,000 120,780 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 310,000 317,439 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,337,454 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 449,142 Owens Corning company guaranty sr. unsec. notes 9s, 2019 324,000 413,100 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 242,297 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 761,998 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 139,296 Time Warner, Inc. debs. 9.15s, 2023 340,000 486,035 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 630,000 682,661 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 127,000 181,130 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 201,000 283,644 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 1,055,000 1,056,248 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 277,463 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 554,832 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,250,208 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 297,484 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 723,558 966,029 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 123,846 124,968 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 1,032,372 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 665,000 626,622 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 260,000 264,537 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,181,996 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 159,791 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 309,000 430,878 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 1,185,000 1,383,926 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 500,000 607,513 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 774,021 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 808,485 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 207,098 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 239,391 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 460,000 530,210 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 770,432 Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,345,046 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 280,611 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 774,995 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 205,499 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 475,000 515,233 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 414,898 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 845,114 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 253,595 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 340,000 467,496 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 226,412 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 307,900 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 486,451 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 383,585 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 935,596 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 377,129 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 USD 910,000 1,037,365 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 $760,000 1,150,614 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 731,363 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,315,051 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,073,634 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 268,010 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 611,308 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 93,000 123,208 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 284,577 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 327,131 Financials (6.7%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,515,000 1,642,215 Aflac, Inc. sr. unsec. notes 6.9s, 2039 500,000 673,867 Aflac, Inc. sr. unsec. notes 6.45s, 2040 345,000 442,297 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.514s, 2017 545,000 534,206 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 781,000 974,298 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 665,000 778,235 Aon PLC jr. unsec. sub. notes 8.205s, 2027 1,150,000 1,441,944 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 611,987 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 550,000 518,375 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 12,100,000 12,431,083 Bank of America Corp. sr. unsec. unsub. notes 5 7/8s, 2042 265,000 324,087 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,405,000 1,634,105 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 353,643 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 804,000 1,066,337 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,545,438 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 599,259 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 411,878 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 98,500 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 850,000 790,500 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,040,000 1,203,925 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 515,733 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 320,000 324,608 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 227,000 233,810 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 14,000 16,729 Citigroup, Inc. sr. unsec. sub. FRN 0.678s, 2016 123,000 115,570 Citigroup, Inc. sub. notes 5s, 2014 914,000 967,536 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 355,000 410,292 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 600,000 664,372 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 247,413 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 502,176 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,286,978 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 475,000 564,990 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 786,832 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 361,000 427,341 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 19,000 19,546 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 785,000 863,431 GATX Financial Corp. notes 5.8s, 2016 560,000 625,189 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 355,000 380,294 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 260,000 308,838 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 455,000 443,920 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 40,000 53,205 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 1,200,000 1,535,230 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,105,000 1,162,230 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 1,010,524 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 309,658 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,540,000 1,984,390 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 360,000 381,600 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 781,171 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 410,000 444,003 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,116,234 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,993,420 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 1,111,145 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 785,000 831,229 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 295,281 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,182,660 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.435s, 2047 2,443,000 1,805,089 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 350,569 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,080,000 1,176,552 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 1,123,530 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 815,000 1,254,394 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 2,062,229 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,569,629 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 641,346 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 108,106 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 490,524 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 526,629 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,375,530 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 384,762 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 406,082 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 234,982 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 2,020,000 2,199,275 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 95,000 98,639 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 770,614 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 209,299 Prudential Holdings, LLC sr. notes FRN Ser. AGM, 1.26s, 2017 210,000 201,639 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, Perpetual maturity (Netherlands) 465,000 621,938 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 270,000 278,299 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 560,000 641,704 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 412,794 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 900,000 918,000 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 600,000 630,000 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.389s, 2037 1,790,000 1,373,776 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 316,049 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 562,453 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 750,000 1,038,652 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 555,000 589,836 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,265,484 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 705,527 Wells Fargo Bank NA unsec. sub. notes FRN 0.647s, 2016 710,000 692,160 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, Perpetual maturity 1,010,000 1,005,485 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 806,382 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 214,000 227,910 Government (0.5%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 USD 4,000,000 5,972,240 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $95,000 129,009 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 205,000 241,777 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 526,191 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 445,285 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 135,213 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 335,531 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 195,000 210,192 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 155,000 158,487 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 40,000 40,631 WellPoint, Inc. notes 7s, 2019 155,000 198,021 Technology (0.1%) Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 847,494 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 395,000 417,748 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 741,717 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 186,312 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 150,831 164,029 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 334,402 358,646 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 205,000 228,963 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 493,247 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 185,000 188,334 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 694,398 808,974 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 629,870 Utilities and power (2.0%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 508,040 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 617,878 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 120,000 132,154 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 1,230,000 1,496,942 Beaver Valley Funding Corp. sr. bonds 9s, 2017 314,000 321,624 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 975,000 1,100,351 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,247,822 1,328,930 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 651,064 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 243,626 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.662s, 2066 2,310,000 2,134,439 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 12,153 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 502,763 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 699,728 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 716,272 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 283,692 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 655,000 916,667 Electricite de France SA (EDF) 144A sr. notes 5.6s, 2040 (France) 640,000 768,731 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 381,013 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 690,000 871,102 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 274,489 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 398,494 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 200,334 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 308,376 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 429,875 Kansas Gas and Electric Co. bonds 5.647s, 2021 282,829 307,744 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 386,197 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 483,741 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 140,000 182,939 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 372,909 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 156,840 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,446,952 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 698,640 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 133,387 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 889,000 1,203,889 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 975,000 1,047,765 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 228,495 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,945,000 2,086,013 Total corporate bonds and notes (cost $167,478,358) INVESTMENT COMPANIES (1.6%) (a) Shares Value Financial Select Sector SPDR Fund 764,800 $12,145,024 Utilities Select Sector SPDR Fund 100,000 3,687,000 Vanguard MSCI Emerging Markets ETF 81,300 3,373,137 Total investment Companies (cost $17,086,211) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 47,616 $1,935,590 PPL Corp. $4.75 cv. pfd. 47,308 2,565,513 PPL Corp. $4.375 cv. pfd. 43,000 2,328,020 United Technologies Corp. $3.75 cv. pfd. 63,939 3,477,003 Total convertible preferred stocks (cost $10,446,491) MORTGAGE-BACKED SECURITIES (0.6%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 05-1, Class A4, 5.072s, 2042 $2,305,000 $2,394,665 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 5,226,205 90,030 Ser. T-56, Class 3, IO, 0.484s, 2043 6,265,275 82,232 Ser. T-56, Class 1, IO, 0.299s, 2043 8,100,129 60,751 Ser. T-56, Class 2, IO, 0.131s, 2043 7,535,076 23,547 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.312s, 2045 1,666,007 15,424 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 677,948 698,414 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 733,186 Ser. 99-C1, Class G, 6.41s, 2031 765,731 769,560 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,170,128 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.576s, 2049 984,346 1,010,923 Total mortgage-backed securities (cost $6,360,790) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $289,992 IL State G.O. Bonds 4.421s, 1/1/15 420,000 445,826 4.071s, 1/1/14 1,250,000 1,294,863 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 479,192 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 324,250 Total municipal bonds and notes (cost $2,511,474) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 $350,000 $385,293 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 450,000 486,470 Total foreign government and agency bonds and notes (cost $796,728) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) $194,241 $19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.211s, 2037 (Cayman Islands) 308,000 277,200 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.964s, 2032 311,977 180,946 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 872,208 135,192 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,967,010 196,701 Total asset-backed securities (cost $595,751) SHORT-TERM INVESTMENTS (13.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 127,709,083 $127,709,083 Straight-A Funding, LLC commercial paper with an effective yield of 0.160%, November 17, 2012 $10,050,000 10,049,699 Straight-A Funding, LLC commercial paper with an effective yield of 0.160%, January 18, 2013 16,500,000 16,494,560 Straight-A Funding, LLC commercial paper with an effective yield of 0.158%, December 13, 2012 10,000,000 9,998,133 Total short-term investments (cost $164,251,305) TOTAL INVESTMENTS Total investments (cost $1,215,406,430) (b) TBA SALE COMMITMENTS OUTSTANDING at 10/31/12 (proceeds receivable $33,911,719) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, November 1, 2042 $8,000,000 11/14/12 $8,630,625 Federal National Mortgage Association, 3s, November 1, 2042 18,000,000 11/14/12 18,895,781 Government National Mortgage Association, 3s, November 1, 2042 6,000,000 11/20/12 6,390,468 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,205,091,052. (b) The aggregate identified cost on a tax basis is $1,219,239,380, resulting in gross unrealized appreciation and depreciation of $129,453,033 and $26,074,292, respectively, or net unrealized appreciation of $103,378,741. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $145,927,690 $87,860,191 $106,078,798 $47,498 $127,709,083 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $74,581,250 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $18,404,675 $— $— Capital goods 28,635,729 — — Communication services 38,703,756 — — Conglomerates 20,199,219 — — Consumer cyclicals 69,908,618 — — Consumer staples 56,682,395 — — Energy 96,589,553 — — Financials 144,562,245 — — Health care 112,563,198 — — Technology 60,164,431 — — Transportation 4,959,081 — — Utilities and power 34,008,804 — — Total common stocks — — Asset-backed securities $— $790,058 $— Convertible preferred stocks 3,477,003 6,829,123 — Corporate bonds and notes — 191,802,529 — Foreign government and agency bonds and notes — 871,763 — Investment Companies 19,205,161 — — Mortgage-backed securities — 7,048,860 — Municipal bonds and notes — 2,834,123 — U.S. Government and Agency Mortgage Obligations — 137,277,542 — U.S. Treasury Obligations — 102,848,780 — Short-term investments 127,709,083 36,542,392 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — 33,916,874 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 28, 2012
